DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Spitzberg (US Patent Number 4,795,235 A).
Ton teaches, as claimed in claim 1,  a surgical loupes comprising: a housing portion (1), wherein the housing portion comprises a bridge (300),wherein a first lens housing  (101) is located at a distal end of the bridge (300) and a second lens housing (102) is located at an opposite distal end of the bridge (300), wherein the housing portion further comprises an attachment member (5) adapted to be secured to eyewear; wherein each of the first lens housing (10) and the second lens housing(102) have located therein a mirror coated Littrow prism (3), wherein the mirror coated Littrow prism reflects light from the mirror coated portion of the Littrow portion (34) through the hypotenuse portion (33) the Littrow prism to eyes of a user; wherein each of the first lens housing and the second lens housing have located therein at least one lens and Ton fails to teach wherein each of the first lens housing and the second lens housing have located therein at least one triplet lens. In a related art, Spitzberg teaches eyewear wherein each of the first lens housing and the second lens (Fig.24 and 25) housing have located therein at double concave lens (38) and plano convex lens (35).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the plano convex lens, as taught by Spitzerberg,  for the purpose of reducing vision in one eye only or for an patient having vision in only one eye. (Col. 3 lines 15-17 ).
Ton teaches, as claimed in claim 2, wherein the surgical loupes are adapted to change magnification (¶0008).
Ton teaches, as claimed in claim 11, A system comprising: an eyewear portion, surgical loupes operably connected to the eyewear portion, wherein the surgical loupes comprise; a housing portion (1), wherein the housing portion comprises a bridge (300), wherein a first lens housing (101) is located at a distal end of the bridge and a second lens housing (102) is located at an opposite distal end of the bridge, wherein the housing portion further comprises an attachment member (5) adapted to be secured to eyewear; wherein each of the first lens housing and the second lens housing have located therein a mirror coated Littrow prism (3), wherein the mirror coated Littrow prism reflects light from the mirror coated portion (34)  of the Littrow portion through the hypotenuse portion (33) the Littrow prism to eyes of a user; 25 and wherein each of the first lens housing and the second lens housing have located therein at least one double concave lens or triplet lens (¶0029). In a related art, Spitzberg teaches eyewear wherein each of the first lens housing and the second lens (Fig.24 and 25) housing have located therein at double concave lens (38) and plano convex lens (35).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the plano convex lens, as taught by Spitzerberg,  for the purpose of reducing vision in one eye only or for an patient having vision in only one eye. (Col. 3 lines 15-17 ).Ton teaches, as claimed in claim 14, wherein the surgical loupes are adapted to change magnification (¶0008).




Claims 3, 5, 10 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Spitzberg (US Patent Number 4,795,235 A). in view of Jin (CN Patent Publication Number 106405873 A).
   	Ton and Spitzer  fail to explicitly teach, as claimed in claim 3, further comprising a camera operably located on the bridge. In a related art, Jin teaches eyewear comprising a camera (203) operably located on the bridge (102).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Spitzer,  with the camera in the bridge, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton and Spitzer  fail to explicitly teach, as claimed in claim 5, wherein the bridge has an LED light operably connected thereto. In a related art, Jin teaches eyewear comprising wherein the bridge has an LED light (202) operably connected thereto.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Spitzer,  with the LED in the bridge, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton and Spitzer  fail to explicitly teach, as claimed in claim 10, further comprising a microphone (301) operably connected to a processor (201) adapted to activate a camera (203) or LED light. In a related art, Jin teaches comprising a microphone (301) operably connected to a processor (201) adapted to activate a camera (203) or LED light
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Spitzer,  with the microphone, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton fails to explicitly teach, as claimed in claim 15, further comprising a camera operably located on the bridge. In a related art, Jin teaches eyewear comprising a camera (203) operably located on the bridge (102).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the camera in the bridge, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton fails to explicitly teach, as claimed in claim 17, wherein the bridge has an LED light operably connected thereto. In a related art, Jin teaches eyewear comprising wherein the bridge has an LED light (202) operably connected thereto.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the LED in the bridge, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).

Claims 4, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Spitzberg (US Patent Number 4,795,235 A). and in further view of Fischer (US Patent Publication Number 2004/0201980A).
  Ton and Spitzer  fail to explicitly teach, as claimed in claim 4, wherein each of the first lens housing and the second lens housing have located therein lenses that block blue spectrum light. In a related art, Fischer teaches wherein each of the first lens housing and the second lens housing have located therein lenses that block blue spectrum light (. para. 0049] and claim 12).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Spitzer,  with the LED Light, as taught by Fischer, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton and Spitzer  fail to explicitly teach, as claimed in claim 6, wherein the LED light emits a light in the orange spectrum. In a related art, Fischer teaches wherein the LED light emits a light in the orange spectrum (¶ 0030).
 It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Spitzer,  with the LED Light, as taught by Fischer, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton fails to explicitly teach, as claimed in claim 16, wherein each of the first lens housing and the second lens housing have located therein lenses that block blue spectrum light. In a related art, Fischer teaches wherein each of the first lens housing and the second lens housing have located therein lenses that block blue spectrum light (. para. 0049] and claim 12).
It would have been obvious to one of the ordinary skills of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the LED Light, as taught by Fischer, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).

Claim 7, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) ) in view of Spitzberg (US Patent Number 4,795,235 A). in view of Carabin (US Patent Publication Number 2018/0224674 A1).
Ton fails to explicitly teach, as claimed in claim 7, wherein the orange spectrum light is adapted to prevent curing of dental resins. In a related art, Carabin teaches wherein the orange spectrum light is adapted to prevent curing of dental resins (¶ 0145).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the orange light, as taught by Carabin, for the purpose of providing a way to improve his or her ability to accurately view the area involved with the procedure being performed such as for example, an area of a patient's teeth (¶ 0013).
Ton fails to explicitly teach, as claimed in claim 19, wherein the orange spectrum light is adapted to prevent curing of dental resins. In a related art, Carabin teaches wherein the orange spectrum light is adapted to prevent curing of dental resins (¶ 0145).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the orange light, as taught by Carabin, for the purpose of providing a way to improve his or her ability to accurately view the area involved with the procedure being performed such as for example, an area of a patient's teeth (¶ 0013).


Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) ) in view of Spitzberg (US Patent Number 4,795,235 A).and further  in view of Lando (US Patent Publication Number 20160/349534A).
Ton and Spitzer fail to explicitly teach, as claimed in claim 8, wherein the bridge has magnets located thereon. In a related art, Lando teaches eyewear wherein the bridge has magnets (21 and 22) located thereon.
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the surgical system, as taught by Ton and Spitzer, with the magnets, as taught by Lando, for the purpose of providing lenses that are secured in position relative to each other for secure and stable positioning in front of a pair of eyes (¶ 0013).
Ton and Spitzer  fail to explicitly teach, as claimed in claim 9, wherein the attachment member has magnets located thereon that are adapted to be magnetically secured to the magnets located on the bridge.  In a related art, Lando teaches wherein the attachment member has magnets (21 and 22) located thereon that are adapted to be magnetically secured to the magnets located on the bridge.
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the surgical system, as taught by Ton, with the magnets, as taught by Lando, for the purpose of providing lenses that are secured in position relative to each other for secure and stable positioning in front of a pair of eyes (¶ 0013).
Ton fails to explicitly teach, as claimed in claim 20, wherein the bridge has magnets located thereon. In a related art, Lando teaches eyewear wherein the bridge has magnets (21 and 22) located thereon.
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the surgical system, as taught by Ton, with the magnets, as taught by Lando, for the purpose of providing lenses that are secured in position relative to each other for secure and stable positioning in front of a pair of eyes (¶ 0013).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of in view of Spitzberg (US Patent Number 4,795,235 A).and  in further view of Sugihara (WO Patent Publication Number 2013/118433 A1).
Ton fails to explicitly teach, as claimed in claim 12, comprising a vibration mechanism operably attached to the eyewear portion, wherein the vibration mechanism is adapted to transmit vibrations through the ossicles of a user’s ears. In a related art, Sugihara teaches comprising a vibration mechanism (251) operably attached to the eyewear portion, wherein the vibration mechanism is adapted to transmit vibrations through the ossicles of a user’s ears (Fig. 13).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the vibration mechanism, as taught by Sugihara, for the purpose of providing a way so the user can receive the audio signal and the acoustic signal from the display device (¶ 0013).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

22 October 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872